ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 6, 1970 (Fla.App., 229 So.2d 612) reversing the judgments of the Circuit Court for Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 17, 1971, Fla., 244 So.2d 420 and mandate dated March 5, 1971, now lodged in this court, quashed this court’s judgment and remanded the cause with instructions to reinstate the judgments of the circuit court;
Now, Therefore, It is Ordered that the mandate of this court heretofore issued in this cause on January 22, 1970 is withdrawn, the opinion and judgment of this court filed January 6, 1970 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgments of the circuit court appealed from in this cause are reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).